     Case 18-03025     Doc 29     Filed 12/11/20 Entered 12/11/20 16:05:53           Desc Main
                                   Document     Page 1 of 11



                  UNITED STATES BANKRUPTCY COURT
                     DISTRICT OF MASSACHUSETTS
                          WESTERN DIVISION

                                           )
In re:                                     )
                                           )          Chapter 13
KISSA T. OWENS,                            )          Case No. 18-30473-EDK
                                           )
                             Debtor        )
                                           )
                                           )
                                           )          Adversary Proceeding
KISSA T. OWENS,                            )          No. 18-3025-EDK
                                           )
                             Plaintiff     )
                                           )
v.                                         )
                                           )
SPECIALIZED LOAN SERVICING, LLC, )
DEUTSCHE BANK NATIONAL TRUST )
COMPANY, as Trustee for Morgan Stanley )
ABS Capital Inc. Trust 2006-HE4, Mortgage)
Pass-Through Certificates, Series 2006-HE4,)
                                           )
                             Defendants )
                                           )

                                MEMORANDUM OF DECISION


I.       FACTS AND TRAVEL OF THE CASE

         On January 26, 2006, Kissa T. Owens, the plaintiff in this adversary proceeding and debtor

in the underlying chapter 13 case (the “Debtor”), borrowed funds from Custom Mortgage

Solutions (“Custom Mortgage”) to purchase her residence in Springfield, Massachusetts (the

“Property”). In connection with that borrowing, the Debtor executed two promissory notes – the

first in the amount of $153,520 (the “First Note”) and the second in the amount of $38,380 (the

“Second Note”). To secure repayment of the notes, the Debtor also executed two mortgages in

                                                 1
    Case 18-03025      Doc 29      Filed 12/11/20 Entered 12/11/20 16:05:53               Desc Main
                                    Document     Page 2 of 11



favor of Mortgage Electronic Registration Systems (“MERS”), as nominee for Custom Mortgage

(the “First Mortgage” and “Second Mortgage”). The Notes and Mortgages were subsequently

assigned to Deutsche Bank National Trust Company (“Deutsche”) and were initially serviced by

America’s Servicing Company (“ASC”), a division of Wells Fargo (together, “Wells Fargo”).1

The Debtor defaulted in April 2007 and, according to the Debtor, the First Note was accelerated

in May 2007. In December 2007, ASC foreclosed on the Property on behalf of Deutsche.

However, Deutsche was not the holder of record of the First Mortgage at the time of the foreclosure

and the sale was rescinded.

        From the record before this Court, it is unclear what exactly occurred regarding the Notes,

the Mortgages, and the Property until January 2014, when the Debtor received a notice from Wells

Fargo informing her that the Second Note and Second Mortgage were being forgiven and released

(the “discharge notice”). That notice specifically referred to the Debtor’s “secondary mortgage,”

Ex. A, Debtor Opp., Aug. 29, 2019, ECF No. 28, and the Debtor understood the substantive import

of the discharge notice – that the Second Note and Second Mortgage were being released against

the Property – and the fact that it did not apply to the First Note and First Mortgage. Feb. 22, 2019

Dep. 39:9-40:8, Def. Mem., Exhibit 8, July 30, 2019, ECF No. 17 (“Feb. 22 Dep.”). According to

the Debtor, on receipt of the discharge notice, she called Wells Fargo (d/b/a ASC) on January 16,

2014 to “make sure that her understanding was correct and that its contents were true.” Debtor

Opp. at 2. During that call, the Debtor claims, she was told that the balances on both the First and

Second Notes and Mortgages were forgiven. Because the Debtor understood the discharge notice

as referring only to the Second Note and Second Mortgage, the Debtor did not initially believe


1
  When discussing relevant interactions with and communications from the entity servicing the loans, the
parties have largely referred to “Wells Fargo,” even where communications were sent by ASC. The Court
will also adopt this convention and will routinely refer to “Wells Fargo” when referencing communications
from or with ASC.
                                                   2
  Case 18-03025       Doc 29     Filed 12/11/20 Entered 12/11/20 16:05:53           Desc Main
                                  Document     Page 3 of 11



what she was being told and repeatedly asked for confirmation. When the Debtor asked why she

had not received paperwork related to the First Note and First Mortgage, as she had for the Second

Mortgage, the Debtor testified that she was told “it was going to take some time to get the

documents prepared . . . .” Debtor Opp. at 2. The Wells Fargo representative then indicated that

the Debtor may continue to receive statements or correspondence related to the First Note and First

Mortgage, but that Debtor should disregard them because they were forgiven.

       Despite the oral representations allegedly made by Wells Fargo on the January 2014 call,

the Debtor testified that she sporadically received monthly statements from Wells Fargo and/or

ASC in 2014 and 2015. And, at deposition, although the Debtor testified that she could not recall

receiving specific documents related to the First Note and First Mortgage that were presented to

her, she acknowledged generally that she had received other documents indicating that the Debtor

was delinquent on payments on the First Note and First Mortgage through 2014 and early 2015.

Feb. 22 Dep. 47:19-48:5; Feb. 22 Dep. 51:6-13.

       Several months later, in September 2014, the Debtor received a sizeable jury award for

damages resulting from the death of her son (over $300,000). According to the Debtor, because

she had been told that the First Note and First Mortgage had been released and discharged, she did

not use the funds to pay off or cure the arrears on the First Note and First Mortgage. Instead,

without calling Wells Fargo to inquire about the status of the First Note and First Mortgage, Dep.

51:14-15, she used the funds to purchase vehicles for herself and family members, took vacations,

and paid for substantial home renovations. The majority of the funds were spent from late 2014

through 2015.

       It was not until February 2016, more than two years after the Debtor says she was told that

the First Note and First Mortgage were released and discharged that the Debtor finally reached out



                                                 3
    Case 18-03025        Doc 29      Filed 12/11/20 Entered 12/11/20 16:05:53       Desc Main
                                      Document     Page 4 of 11



to Wells Fargo again. According to the Debtor, it was on a February 2016 phone call that she first

learned that the First Note and First Mortgage were still due and owing. Thereafter, in 2018,

Deutsche recommenced foreclosure efforts, which efforts were stayed by the Debtor’s filing of a

voluntary petition under Chapter 13 of the United States Bankruptcy Code.2 The Debtor then

proceeded to file this adversary proceeding against Deutsche and its servicer, Specialized Loan

Servicing, LLC (“Specialized Loan”), which had begun servicing the First Note and Mortgage

loan in 2017 (together, the “Defendants”).           Through the adversary proceeding, the Debtor

essentially seeks a declaration that Deutsche is prohibited from enforcing the First Note and First

Mortgage on equitable estoppel and statute of limitations grounds and seeks affirmative damages

against Deutsche and Specialized Loan for violations of the Massachusetts consumer protection

statute, Mass. Gen. Laws chapter 93A (“Chapter 93A”). The Defendants have moved for summary

judgment as to all counts of the complaint.



II.       POSITIONS OF THE PARTIES

          A. Equitable Estoppel

          In Count I of the complaint, the Debtor asserts that the Defendants should be equitably

estopped from asserting that any balance is owed on First Note and First Mortgage because the

Debtor was told by a Wells Fargo representative that the loan and mortgage had been forgiven.

And, in reliance on that representation, the Debtor says she spent substantial sums of money to

renovate her home that otherwise would have been used to pay off the First Note and First

Mortgage.




2
    See 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code” or the “Code”).
                                                     4
  Case 18-03025        Doc 29     Filed 12/11/20 Entered 12/11/20 16:05:53               Desc Main
                                   Document     Page 5 of 11



        The Defendants dispute that the Debtor was ever told by a Wells Fargo representative that

the First Note and First Mortgage had been forgiven. More importantly, however, the Defendants

argue that even if the Debtor’s allegations are true, her reliance on those oral statements was not

reasonable, as she acknowledged continued receipt of correspondence indicating that the First Note

and First Mortgage were delinquent and the Debtor never received any documentation regarding

a discharge of the First Note and First Mortgage, as she had for the second. Having received no

confirmation of the alleged oral statements made by the Wells Fargo representative, the

Defendants assert that the Debtor had a duty to engage in due diligence to determine the status of

the First Note and First Mortgage before spending funds she says otherwise would have been used

to satisfy that obligation.

        In response, the Debtor maintains that there are a genuine issues of material fact precluding

summary judgment regarding the substance of the January 2014 call and the reasonableness of the

Debtor’s reliance.

        B. Declaratory Judgment: Mass. Gen. Laws ch. 106, § 3-118

        Through Count II of the complaint, the Debtor asks for a declaratory judgment that the

First Note is no longer enforceable pursuant to Mass. Gen. Laws ch. 106, § 3-118. The Debtor

argues that because the First Note was accelerated in 2007, the six-year limitation under that statute

bars collection on the First Note. The Defendants reply that, under Massachusetts law, the First

Note is an installment contract; accordingly, the statute of limitations has not run on enforcement

of the First Note, because each continuing failure to make a monthly payment when due gives rise

to a separate cause of action. In addition, the Defendants say that the Debtor’s acknowledgement

of the existence of the debt within the last six years precludes reliance on the statute of limitations.




                                                   5
  Case 18-03025       Doc 29      Filed 12/11/20 Entered 12/11/20 16:05:53             Desc Main
                                   Document     Page 6 of 11



       C. Declaratory Judgment: Mass. Gen. Laws ch. 260, § 33

       In Count III of the complaint, the Debtor seeks a declaratory judgment that the enforcement

of the First Mortgage is barred by the five-year statute of limitations set forth in Mass. Gen. Laws

Ch. 260, § 33. Under the Debtor’s theory, the acceleration of the First Note in 2007 also

accelerated the maturity date of the First Mortgage, rendering it no longer enforceable.

       The Defendants rely on recent case law for the well-established principle that, even if the

First Note is no longer enforceable as a personal liability of the Debtor, the inability to recover

directly on a note is not a bar to enforcement of a valid mortgage. Moreover, under that same case

law, the Defendants note that the courts have uniformly held that the acceleration of a promissory

note does not result in the acceleration of the maturity date set forth in a related valid mortgage.

       D. Count IV: Chapter 93A

       Through Count IV of the Complaint, the Debtor seeks damages under Chapter 93A for the

Defendants’ alleged “unfair or deceptive acts or practices.” According to the Debtor, (1) the

representation by the Wells Fargo representative that the First Note and First Mortgage were

forgiven (when, in reality, they were not), (2) the attempt to foreclose on the Property when

enforcement of the First Note was barred by the statute of limitations, and (3) the attempt to

foreclose when the right to enforce the First Mortgage was barred by the statute of limitations each

constitute an unfair or deceptive practice within the meaning of Chapter 93A.

       As to the statute of limitations arguments, the Defendants say that the Debtor cannot

recover damages under Chapter 93A, because enforcement of the First Note and First Mortgage

are not barred by the relevant statute of limitations. Moreover, with regard to the alleged

misrepresentations, the Defendants note that those representations were made by Wells Fargo and

not by either of the named Defendants. And while, as assignee of the First Note, Deutsche agrees



                                                  6
  Case 18-03025        Doc 29     Filed 12/11/20 Entered 12/11/20 16:05:53             Desc Main
                                   Document     Page 7 of 11



that it is subject to the same defenses the Debtor could have raised against Wells Fargo, it maintains

that the Debtor cannot affirmatively recover damages against the Defendants based on Wells

Fargo’s conduct, even if the allegations were true.



III.   DISCUSSION

       A. Summary Judgment Standard

       Summary judgment as to a particular claim or defense should be granted if after

“examin[ing] the entire record ‘in the light most flattering to the nonmovant and indulg[ing] all

reasonable inferences in that party's favor,’” Cadle Co. v. Hayes, 116 F.3d 957, 959 (1st Cir. 1997)

(quoting Maldonado–Denis v. Castillo–Rodriguez, 23 F.3d 576, 581 (1st Cir.1994)), the Court

finds “that there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law,” Fed. R. Civ. P. 56(a), made applicable by Fed. R. Bankr. P. 7056.

       “‘[M]aterial’ facts are those which possess ‘the capacity to sway the outcome of the

litigation under the applicable law.’” Cadle Co., 116 F.3d at 960 (quoting National Amusements,

Inc. v. Town of Dedham, 43 F.3d 731, 735 (1st Cir.1995)). While there is clearly a dispute as to

the existence and substance of the January 2014 phone call between the Debtor and a Wells Fargo

representative, for the reasons set forth below, the Court ultimately finds that that factual dispute

is not, in the end, material to the outcome of this case.

       B. Equitable Estoppel

       Under Massachusetts law, “[c]ircumstances that may give rise to an estoppel are (1) a

representation intended to induce reliance on the part of a person to whom the representation is

made; (2) an act or omission by that person in reasonable reliance on the representation; and (3)

detriment as a consequence of the act or omission.” Sullivan v. Chief Justice for Administration



                                                  7
  Case 18-03025       Doc 29     Filed 12/11/20 Entered 12/11/20 16:05:53           Desc Main
                                  Document     Page 8 of 11



and Management of the Trial Court, 858 N.E.2d 699, 711 (Mass. 2006) (quoting Bongaards v.

Millen, 793 N.E.2d 335 (Mass. 2003)). While the Debtor is correct that the reasonableness of

reliance is often a question of fact, Marram v. Kobrick Offshore Fund, Ltd., 809 N.E. 2d 1017,

1031 (Mass. 2004), “in some circumstances a plaintiff’s reliance on oral statements in light of

contrary written statements is unreasonable as a matter of law,” id.

       Here, even assuming the Debtor’s recollection of the January 2014 phone call is accurate,

and she was indeed told that the First Note and First Mortgage were being forgiven and discharged,

the Court finds, as a matter of law, that the Debtor’s reliance on that statement in deciding to

dissipate funds that she otherwise would have used to pay off the First Note and First Mortgage

was unreasonable. The Debtor excuses her lack of further follow up and confirmation on the

advice of the Wells Fargo representative to disregard subsequent written communications. What

is patently unreasonable, however, was for the Debtor to choose to spend large sums of money that

(according to her) she would have used to satisfy the First Note and First Mortgage many months

after the initial oral representation, having continued to receive written evidence of the bank’s

assertion that the First Note and First Mortgage remained in force, and without first contacting

Wells Fargo for further written confirmation that the obligation was discharged.

       “Where a written statement conflicts with an oral statement, Massachusetts law assumes

that a reasonable person will investigate further.” McMahon v. Digital Equipment Corp., 162 F.3d

28, 39 (1st Cir. 1998); see also Marram, 809 N.E. 2d at 1031 (collecting cases). The Debtor

admitted that she understood the importance of such written evidence regarding the Second Note

and Second Mortgage. Having failed to even attempt to confirm the discharge of the First Note

and First Mortgage in late 2014 or early 2015 after receiving several written communications

contradicting the January 2014 oral representations, the Court rules, as a matter of law, that any



                                                 8
    Case 18-03025       Doc 29      Filed 12/11/20 Entered 12/11/20 16:05:53                 Desc Main
                                     Document     Page 9 of 11



reliance on the January 2014 representation in her decision not to use available funds to pay the

First Note and First Mortgage was unreasonable. Accordingly, summary judgment will enter in

favor of the Defendants on Count I of the complaint.3

        C. Statutes of Limitations

        Massachusetts General Laws ch. 106, § 3-104 sets forth a six-year statute of limitations

applicable to the First Note. The Defendants are correct that, as an installment contract, “the statute

of limitations for the recovery of each installment under the note begins to run from the time it

becomes due.” Berezin v. Regency Sav. Bank, 234, F.3d 68, 73 (1st Cir. 2000). However,

according to the Debtor, the Defendants’ “installment contract” theory is inapplicable because the

six-year limitation began to run upon acceleration of the note in 2007. But the Debtor’s pleadings

in response to the Defendants’ summary judgment motion suffers a fatal flaw – despite ample time

for discovery (and the deadline for discovery having long passed), the Debtor failed to produce

any evidence that the First Note was accelerated in 2007.

        The Debtor also argues that the First Mortgage is barred by the five-year statute of

limitations set forth in Mass. Gen. Laws ch. 260, § 33, because the acceleration of the First Note

resulted in an acceleration of the February 2036 maturity date set forth in the First Mortgage.

However, as many courts have repeatedly held, “there is no suggestion” in either Mass. Gen. Laws

ch. 260, § 33 or in case law from the Massachusetts Supreme Judicial Court “that the acceleration

of a note has any impact on the limitations period for a mortgagee’s right to foreclose.” Harry v.

Countrywide Home Loans, Inc., 902 F.3d 16, 19 (1st Cir. 2018). Even if the First Note was

accelerated in 2007, that acceleration had no impact on the February 2036 maturity date set forth


3
 While the Defendants also argued in their reply brief that any alleged discharge of the First Note and First
Mortgage, having been made orally, is barred by the statute of frauds, Mass. Gen. Laws ch. 259, § 1, that
argument is irrelevant to the present facts, as the Debtor has not alleged that there was an oral “contract”
between the parties as referenced in that statute.
                                                     9
  Case 18-03025        Doc 29     Filed 12/11/20 Entered 12/11/20 16:05:53              Desc Main
                                  Document      Page 10 of 11



in the First Mortgage. Nor would the inability of the Defendants to enforce the Debtor’s personal

liability under the First Note impact the ability to recover on the First Mortgage; “[t]he SJC has

repeatedly held over the last 180 years that, at both law and equity, the inability to recover directly

on a note due to the expiration of a statute of limitations is no bar to recovery under a mortgage,

so long as the underlying debt remains unpaid.” Fortin v. Federal Nat’l Mortgage Ass’n, 598 B.R.

689 , 692 (Bankr. D. Mass. 2019) (collecting cases).

       Accordingly, the Court will grant summary judgment in favor of the Defendants on Counts

II and III of the complaint.

       D. Chapter 93A

       Because the Court has determined that summary judgment on both statute of limitations

claims will enter in favor of the Defendants, the Court likewise rules that the Debtor’s allegation

that the Defendants engaged in unfair and deceptive acts within the meaning of Chapter 93A by

attempting to enforce the First Note and First Mortgage despite being barred by the statute of

limitations from doing so also fails.

       And the Debtor’s attempt to hold the Defendants affirmatively liable under Chapter 93A

for the alleged misrepresentations made in the January 2014 phone call are clearly foreclosed. The

Debtor admits that the statements were made by Wells Fargo or its representatives and not by

either of the Defendants named in this adversary proceeding. Specialized Loan, as servicer for

Deutsche, has no alleged relationship with Wells Fargo, and, as loan servicer “cannot be charged

with liability for the misconduct of a loan originator or lender with whom it had no relationship.”

Creutz v. U.S. Bank. Nat’l Ass’n, 2018 WL 2733942, *4 (Bankr. D. Mass. June 5, 2018) (citing

Drakopoulos v. U.S. Bank N.A., 991 N.E. 2d 1086, 1092 n.12 (Mass. 2013)).




                                                  10
  Case 18-03025        Doc 29    Filed 12/11/20 Entered 12/11/20 16:05:53            Desc Main
                                 Document      Page 11 of 11



       As for Deutsche Bank, affirmative relief under Chapter 93A for acts perpetrated by Wells

Fargo is also barred; “[w]here an assignee played no part in the unfair or deceptive acts of an

assignor, principles of assignee liability ordinarily will not render the assignee liable for

affirmative damages for those acts.” Drakopoulos, 991 N.E. 2d at 1095 n. 16.

       Accordingly, the Court will enter summary judgment in favor of the Defendants on Count

IV of the complaint.



IV.    CONCLUSION

       For all the foregoing reasons, the Court rules that enforcement of the First Note and First

Mortgage are not barred by principles of equitable estoppel or applicable statutes of limitation and

the Defendants cannot be held affirmatively liable under Chapter 93A for statements alleged to

have been made by an entity not a party to this proceeding. Summary judgment will be entered in

favor of the Defendants on each count of the complaint. An order and judgment consistent with

this Memorandum will issue forthwith.



DATED: December 11, 2020                      By the Court,



                                              Elizabeth D. Katz
                                              United States Bankruptcy Judge




                                                11
